Citation Nr: 0838104	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

Procedural history

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(RO).

The veteran testified at a hearing held in San Antonio, Texas 
in January 2007 before a Decision Review Officer.  He also 
testified at a Travel Board hearing held in 
San Antonio in August 2008 before the undersigned Veterans 
law Judge.  Transcripts of both hearings have been associated 
with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran  if further action is required on his part.

Matters referred to the agency of original jurisdiction

With respect to the claim for service connection for 
depression, the veteran's original contention was that his 
currently diagnosed depression was directly due to his 
military service.  However, in a June 2006 statement, his 
representative presented an alternative theory of service 
connection for depression as secondary to the veteran's 
service-connected hearing loss.  This matter has not been 
developed by the RO and it is referred to the agency of 
original jurisdiction for appropriate action.

The claims folder also contains a pending claim of 
entitlement to a non service-connected pension.  There has 
been no development of this claim by the RO except for a June 
2005 VCAA notice which was sent to the veteran.  The claim 
for a non service-connected pension is also referred to the 
RO for such additional action as may be appropriate.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
this case must be remanded for further development.  

With regard to the veteran's claim of entitlement to service 
connection for sinusitis, the veteran testified in January 
2007 that he had started private treatment for sinusitis 
shortly after leaving service in 1954.  He further stated 
that he began treatment at the Audie Murphy VAMC in San 
Antonio during the 1970's, with treatment continuing to the 
present time.  At the August 2008 hearing the veteran 
testified that he had been operated on for sinusitis at the 
Audie Murphy VAMC about 5 years ago.  Although the RO in its 
June 2004 decision noted that treatment records from the 
Audie Murphy VAMC and its Tejeda Outpatient Clinic did show 
treatment for sinusitis, such records do not appear to be in 
the claims file.
[VA treatment records in the claims file only make reference 
to treatment for allergic rhinitis; sinusitis is not 
mentioned.]

Records from the San Antonio Audie Murphy VAMC only cover the 
periods from April  2003 to July 2004.  Records from the 
Tejeda Outpatient Clinic only cover the period from May 2005 
to September 2005.  There are also records from the San 
Antonio South Bexar County VA Outpatient Clinic covering the 
period from July 2003 to October 2004.  There may be VA 
treatment records at these locations that begin at much 
earlier dates.  In this connection, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators, regardless of whether 
those records are physically in the claims file.  See Bell v 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a 
remand is necessary in an attempt to obtain such VA medical 
records.

At the August 2008 hearing, the veteran also testified that 
he had been granted Social Security disability benefits.  
Indeed, the record shows that the veteran was granted Social 
Security disability benefits in April 1976.  However, medical 
records associated with any Social Security Administration 
decision, which may shed light on the nature of the veteran's 
claimed disability, are not in the claims folder.  An effort 
should therefore be made to obtain such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  

A letter from the veteran's private doctor, Dr. H.X.S., dated 
in October 2006 expresses the opinion that the veteran's 
symptoms of post-traumatic stress disorder and depression are 
most likely related to an accident the veteran had in 
service.  The veteran should provide a release so that VA may 
obtain Dr. H.X.S.'s complete treatment records for the claims 
folder.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the veteran to 
identify any additional relevant medical 
records pertaining to his claims of 
entitlement to service connection for 
sinusitis and depression.  VBA should 
assist him in obtaining the records 
identified.  In particular, VBA should 
request that the veteran provide a 
release for obtaining the treatment 
records of Dr. H.X.S.  Any medical 
records obtained should be associated 
with the veteran's VA claims folder.  

2.  VBA should obtain all treatment 
records pertaining to the veteran from 
the Audie Murphy VAMC, the Tejeda 
Outpatient Clinic, and the South Bexar 
Outpatient Clinic.  Any records which are 
obtained should be associated with the 
claims folder.  

3.  All records relating to the veteran's 
application for Social Security 
disability benefits should be obtained, 
if available.  Any records which are 
obtained should be associated with the 
claims folder.

4.  VBA should then schedule the veteran 
for examination by a ear, nose and throat 
specialist and a psychiatrist.  The ear, 
nose, and throat examiner should 
determine whether the veteran currently 
has sinusitis or a history of chronic 
sinusitis, and render an opinion on the 
likelihood it such related to his active 
service.  The psychiatrist should 
determine whether the veteran suffers 
from depression or any other mental 
disability, and render an opinion on the 
likelihood it such related to his active 
service.  A report or reports should be 
associated with the claims folder.

5.  After undertaking any other 
development deemed appropriate, VBA 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




